Title: To James Madison from Carlos Martínez de Yrujo, 27 November 1802 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


27 November 1802, Washington. On 25 Nov., received JM’s letter of the same date, in which JM repeated in writing what he had told Yrujo that morning about news received of the intendant’s closing the port at New Orleans to American ships without assigning another place where they could deposit their goods in conformity with article 22 of the treaty of 1795. In reply, confirms in writing what he told JM verbally: knowing as he does the friendly disposition of Charles IV toward the U.S. and the scrupulous punctiliousness with which he fulfills the treaties he contracts, Yrujo can only attribute the intendant’s action to an ill-advised zeal or to a poor interpretation of some general ordinance. To convince the American government of the sincerity of the king’s friendly disposition, Yrujo will dispatch a ship as soon as possible with messages for the governor and intendant to find out what happened and the reasons for their conduct so he might give satisfactory answers to the observations JM made at their last meeting.
 

   
   RC (DNA: RG 59, NFL, Spain, vol. 2). 3 pp.; in Spanish. In a clerk’s hand, except for Yrujo’s complimentary close and signature. Docketed by Wagner.


